Appeal from a judgment of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered February 21, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition seeking to annul the determination of respondent Zoning Board of Appeals of City of Rochester, filed June 19, 2002.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated at Supreme Court. Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.